Martin, J.
delivered the opinion of the court The question in this case is whether the plaintiff’s house and lot are entitled to a right of view or prospect over the space of ground between the premises and the river Mississippi. The evidence of this right, the . . , „ plaintiff contends, is on a plan oi the town ol New Valencia, on the Mississippi, near the mouth of Bayou Sarah. The plaintiff had given notice to the defendant, to produce the original plan, which was alleged to be in the hands of the latter. The original not being produced, the plaintiff introduced a copy, certified by the surveyor to be taken from the original plan. The judge a quo admitted it in evidence, although the defendant’s counsel objected that the surveyor was not the keeper of the original; that the authenticity of the plan copied from did not appear. For these reasons we think the copy offered, affords no legal evidence and as it it probable that justice cannot be done in this court without legal evidence in this respect, we are of opinion the Case should be remanded.
Grymes for the plaintiff, Watts for the defendant.
It ⅛ therefore ordered, adjudged and de- . J & creed, that the judgment of the district court annulled, avoided and reversed, and the case remanded for a new trial; and it is ordered that the plaintiff pay costs in this case.